Citation Nr: 0125822	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-05 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision by the Buffalo, New York RO.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected benefits, including on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Roberts, supra; Talley, supra.  the 
instructions provided in the decisions of the Court is a 
requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to apply the rating criteria by which the 
disability is evaluated properly.  Id.

In this case, the veteran claims he has multiple 
disabilities, including: dizziness, a left hand disability 
(characterized as swelling and pain), a leg disability 
(characterized as weakness in the legs), post-traumatic 
stress disorder (PTSD), residuals of a removal of a sebaceous 
cyst from the right arm, hypertension and a deviated nasal 
septum.  In a February 2001 rating decision, the RO evaluated 
PTSD as 30 percent disabling, residuals of a removal of a 
sebaceous cyst from the right arm as zero percent disabling, 
hypertension as zero percent disabling and a deviated nasal 
septum as zero percent disabling. 

In this case, the RO has not assigned a disability evaluation 
to each of the veteran's claimed disabilities.  Hence, a 
remand of this matter is warranted.  See Roberts, supra.

Additionally, the Court has stated that even where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to properly apply the 
rating criteria by which the disability is evaluated.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes 
that although the veteran underwent VA examinations in 
January 2001, the examiners noted that the veteran's claims 
file was not available for review.  The Court has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Court has also held that each disability 
in a claim for pension benefits must be assigned a percentage 
rating, that the RO should discuss the diagnostic codes from 
the VA Schedule for Rating Disabilities used in denying a 
claim, and that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was added.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992).  
Furthermore, it does not appear that the examinations are 
adequate to permit disability evaluations for PTSD, residuals 
of a removal of a sebaceous cyst from the right arm and a 
deviated nasal septum.  The reports of examination simply do 
not address the presence or absence of those symptoms that 
are a part of the criteria for increased ratings for these 
disabilities.  Therefore, new examinations should be 
scheduled.

Therefore, on remand, the RO should schedule the veteran for 
the appropriate VA examination(s) in order to determine the 
nature and extent of the veteran's disabilities.  It is 
absolutely imperative that each examiner provide a medical 
opinion concerning the effect of the veteran's disabilities, 
individually and collectively, on his ability to work.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2001).  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the record any notice(s) of 
the examination(s) sent to the veteran.

Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
record all outstanding records for treatment of the veteran's 
psychiatric disability.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran. 

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To ensure compliance with the dictates of the Act, the RO 
should also undertake any other indicated development and/or 
notification action.  

Finally, in adjudicating the claim, the RO must assign a 
percentage rating to each of the veteran's disabilities (to 
specifically include all those identified above), then 
consider the claim under all applicable criteria, to include 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Following preliminary review of the claim, in light of the 
evidence of record and the duties imposed by the VCAA, the 
Board finds that additional development is required.  The 
Board notes that the veteran's original veteran's claims file 
was thought to be destroyed or otherwise unavailable.  
However, given the circumstances of this case, the Board 
finds that a more thorough search for the complete claims 
file (or, specifically, the veteran's service medical records 
and copies of the veteran's VA treatment records) is 
warranted, particularly in light of the fact that no 
explanation as to the destruction or unavailability of the 
file was provided to the veteran.  Indeed, it does not appear 
that the veteran was ever directly notified of the efforts 
that VA made to obtain the missing file, or any additional 
action to be taken by VA with respect to the claim.  This is 
especially important in light of the clear intent the VCAA, 
which, in part, requires that efforts to obtain records 
maintained by a Federal agency, such as VA, must continue 
until the records are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(B)(3) (West 2001); 38 C.F.R. 
§ 3.159(c)(2) (2001).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should renew the search for the 
veteran's original claims file (or, 
alternatively, the veteran's service 
medical records and his VA outpatient 
treatment records) at the records 
processing center (RPC) or any other 
repository of VA records that may have 
custody of the veteran's claims file or 
such records.  If the complete claims file 
(or the specific evidence identified 
above) no longer exists or cannot be 
found, and it is determined that further 
efforts to obtain such would be futile, 
the circumstances surrounding the 
destruction or unavailability of the 
original claims file should be explained, 
to the extent possible, and the veteran 
should be notified of this explanation, as 
is required by the VCAA of 2000.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

3.  The RO should schedule the veteran for 
any and all necessary VA examinations to 
ascertain all the disabilities from which 
he currently has and to obtain medical 
assessment of the present severity of each 
of his disabilities.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and 
reviewed by each examiner in conjunction 
with the requested examination(s).  

All indicated tests, as well as any 
necessary specialist examinations, must be 
conducted and the results reported in 
detail.  Each examiner should provide a 
medical opinion concerning the effect of 
the veteran's disabilities, individually 
and collectively, on his ability to work.  
The complete rationale underlying all 
opinions expressed should be provided, 
citing, where necessary, to specific 
evidence in the record.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures of 
the VCAA are fully complied with and 
satisfied.  

7.  When the requested development has 
been completed, the case should be 
reviewed by the RO and a rating decision 
prepared which lists all of the veteran's 
disabilities and the percentage evaluation 
assigned to each disability.  The ratings 
assigned for the disabilities that can be 
considered for pension purposes should be 
combined under the combined rating tables 
of the Rating Schedule.  See 38 C.F.R. § 
4.25.

Thereafter, the RO should adjudicate the 
claim in light of both the "objective" 
and "subjective" criteria identified 
above.  Consideration should also 
specifically include discussion of the 
provisions of 38 C.F.R. § 3.321(b)(2) 
(governing award of a total disability 
rating for pension purposes on an extra-
schedular basis.)  

8.  If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
with regard to the additional development 
as outlined above.  The veteran and his 
representative should also be afforded a 
reasonable opportunity to submit 
additional evidence and/or argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


